Citation Nr: 1706694	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral posterior polar cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 2004 to November 2007.  

This appeal comes to the Board of Veterans' Appeals (Board) by way of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In October 2012, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a hearing before a Veterans Law Judge (VLJ) via live videoconference.  Thereafter, the Veteran was scheduled for a hearing in November 2014; however, he failed to attend.  Then, in January 2015, the Veteran contacted the RO and indicated he was relocating to Northern California, but expressed interest in rescheduling his missed hearing.  More recently, in a December 2016 correspondence, the Veteran's representative again reiterated his desire to attend a Board hearing, stating he was unable to attend his November 2014 hearing as he was in transit from Washington to California.  Good cause having been shown, the hearing should be rescheduled.  38 C.F.R. § 20.704(c) (2016).  As the RO schedules videoconference hearings, a remand is required for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




